DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 2-6, 8, 10, 11, 13 and 14 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.

Election/Restrictions
Previously withdrawn claims 2-6, 13 and 14 have been amended to depend from elected claims and are entered and no longer withdrawn. The claims are examined (see below).

Response to Arguments
Initially, it is noted that withdrawn claims 2-6, 13 and 14 should have been provided with the status identifier of (Withdrawn-Currently Amended). Regardless, based on the amendment the claims have now been entered and are examined as outlined below.
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive. The Applicant argues that one having ordinary skill in the art would not have been reasonably expected to make the substitution based on the restrictive manner in which Weller teaches formation of the blocked crosslinkers and the unrelated applications taught by Mohapatra. However, the Examiner disagrees and notes that Weller is simply teaching a means for blocking an amine group and one having ordinary skill in the art would have been reasonably expected to look towards other blocking groups for amines, such as those taught by Mohapatra. It is .

Duplicate Claims Warning
Applicant is advised that should claims 10 and 11 be found allowable, claims 13 and 14 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 2-6, 8, 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weller et al. (U.S. Pat. No. 3275587) in view of Mohapatra et al. (“Efficient and selective cleavage of the tert-butoxycarbonyl (BOC) group under basic condition”).

	Regarding claims 2-6, 8, 10, 11, 13 and 14, Weller teaches a one-component coating composition (see as an example, Example 5, column 9) comprising: a crosslinking component comprising at least two blocked amine groups (note that applicant’s definition of blocked isocyanates includes compounds that act as blocked amines) per molecule having the structural unit of formula I wherein R1 is H (see carbamate hardeners, columns 4-5) and having no structural units of formula II (see carbamate hardeners, columns 4-5), which may have a molecular weight in the range as claimed (the blocked amine prepared from the C-18 N-alkyl trimethylene diamines would have a weight as claimed (see top of column 3); and a binder resin comprising epoxy groups (columns 5 and 6). Weller further teaches the structural unit of formula I forming a free amine by generating carbon dioxide during reaction with the resin (column 7, 1 is a hydrocarbon group and that generates a double bond containing compound and carbon dioxide.
	However, Mohapatra teaches that amines can be blocked with Boc which yields a structural unit of formula I wherein R1 is a t-butyl hydrocarbyl group having 4 carbon atoms (abstract and Table 1). Furthermore, Mohapatra teaches that the amine can be deprotected simply under basic conditions to yield a double bond containing compound originating from R1 and carbon dioxide (see reaction scheme on page 23 and abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a Boc protecting group as claimed for Weller’s protecting group to thereby arrive at applicant’s claimed composition and processes. One would have been motivated to make this substitution as one could have made this substitution with a reasonable expectation of success as Mohapatra teaches that the Boc protected amines are stable and easily deprotected (Introduction, page 20), and the predictable result of providing a coating composition as claimed.

Conclusion
	Claims 2-6, 8, 10, 11, 13 and 14 are pending.
	Claims 2-6, 8, 10, 11, 13 and 14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
May 5, 2021Primary Examiner, Art Unit 1796